EXHIBIT 10.1
 
EXECUTION VERSION
 
AMENDMENT NO. 4 TO
REVOLVING CREDIT AGREEMENT
 
AMENDMENT NO. 4, dated as of January 20, 2015 (this “Amendment”) to the
Revolving Credit Agreement dated as of December 22, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among American Media, Inc. (the “Borrower”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
lenders from time to time party thereto (the “Lenders”).  Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth in the Credit Agreement;
 
WHEREAS, upon Borrower’s request, the Required Lenders have, subject to the
terms and conditions set forth herein, consented to amend certain provisions of
the Credit Agreement.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
Section 1. Amendment to Credit Agreement.  The definition of “Permitted
Refinancing Indebtedness” is hereby amended by replacing it in its entirety with
the following: 
 
““Permitted Refinancing Indebtedness” means Indebtedness incurred to refinance
any Indebtedness as permitted in Section 6.01; provided that (a) such
Indebtedness is issued by the Borrower and is not Guaranteed by any Person that
is not a Subsidiary Loan Party, (b) the aggregate principal amount thereof does
not exceed the sum of the aggregate principal amount (or accreted value if
applicable) of Indebtedness being refinanced thereby, accrued interest thereon
at the time and the amount of reasonable expenses, fees and premiums incurred in
connection with such refinancing (including upfront fees, original issue
discount or initial yield payments) and (c) such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (d) at the time thereof, no Event of Default shall have occurred and
be continuing, (e) to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal, replacement
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or
 
 
 

--------------------------------------------------------------------------------

 
 
extended; provided that a certificate of a Responsible Officer delivered to the
Administrative Agent stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement and
(f) such modification, refinancing, refunding, renewal, replacement or extension
is incurred by the Person who is the obligor or guarantor of the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended.”
 
Section 2.Conditions.
 
The amendments contained in Section 1 of this Amendment shall become effective
on the date (the “Amendment Effective Date”) on which:
 
(a)           This Amendment has been signed by the Borrower and the Required
Lenders.
 
(b)           The Borrower shall have paid all fees required to be paid on the
Amendment Effective Date and all expenses for which invoices have been presented
on or prior to the Amendment Effective Date, including reasonable legal fees and
disbursements of counsel to the Administrative Agent and the Lenders.
 
Section 3.Counterparts.
 
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or
electronic transmission (including in .pdf or similar format) shall be effective
as delivery of a manually executed counterpart of this Amendment.
 
Section 4.Applicable Law.
 
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 5.Headings.
 
Section headings herein and in the Loan Documents are included for convenience
of reference only and shall not affect the interpretation of this Amendment or
any Loan Document.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 6.Effect of Amendment.
 
On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in each of the Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment.  The Credit Agreement and each of
the other Loan Documents, as supplemented by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.  Except as expressly set forth herein, this Amendment shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
AMERICAN MEDIA, INC., as Borrower
       
By:
/s/ Christopher Polimeni
 
Name:
Christopher Polimeni
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 



 
 

 
[American Media Credit Agreement Amendment No. 4]
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDMENT NO. 4
DATED AS OF JANUARY 20, 2015, AMONG
AMERICAN MEDIA, INC. AND THE LENDERS PARTY
HERETO
         
Lender Name:
         
JPMORGAN CHASE BANK, N.A.
         
By:
/s/ Charles K. Holmes
   
Name:
Charles K. Holmes
   
Title:
Executive Director
 



 


 
[American Media Credit Agreement Amendment No. 4]

 
 

--------------------------------------------------------------------------------

 
 


 
SIGNATURE PAGE TO AMENDMENT NO. 4
DATED AS OF JANUARY 20, 2015, AMONG
AMERICAN MEDIA, INC. AND THE LENDERS
PARTY HERETO
         
Lender Name:
         
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
         
By:
/s/ Judith Smith
   
Name:
Judith Smith
   
Title:
Authorized Signatory
         
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
       
By:
/s/ Vipul Dhadda
   
Name:
Vipul Dhadda
   
Title:
Authorized Signatory
 



 
 
 
[American Media Credit Agreement Amendment No. 4]

--------------------------------------------------------------------------------